Citation Nr: 1008448	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right foot 
calcaneal spur with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran had a hearing before the 
Board in August 2009 and the transcript is of record.

The issues of entitlement to service connection for tinnitus 
and a right foot disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the Veteran if further action is required on 
his part.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was not 
present during service or for decades thereafter, and has not 
been medically attributed to his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
bilateral hearing loss be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in March 2005.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for sensorineural hearing loss may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's hearing loss 
is 2005, two decades after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his hearing loss is attributable to in-
service noise exposure experienced while serving in an 
artillery unit in Vietnam.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's service treatment records do not confirm any 
in-service complaints, treatment or diagnosis of hearing 
loss.  The Veteran's entrance and separation examination 
reveal audiological testing within normal limits as defined 
in the regulations.  See 38 CF.R. § 3.385.  Indeed, the 
Veteran's October 1965 separation examination revealed 
audiological testing with improved scores compared to the 
July 1963 entrance audiological examination.

The Veteran's DD-214, however, confirms the Veteran served in 
Vietnam and earned, among other things, an expert rifleman 
badge.  Accordingly, in-service noise exposure is conceded.  
Despite in-service noise trauma, the Veteran's service 
treatment records are devoid for any findings consistent with 
in-service incurrence of chronic hearing loss.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current hearing loss 
has been medically attributed to his in-service noise trauma 
or continuity of symptomatology.  The Board concludes it has 
not.

After service, the Veteran claims he suffered with decreased 
hearing acuity immediately after returning from Vietnam.  The 
Veteran further supplied letters from family and friends 
indicating they remember the Veteran struggled with hearing 
well after returning home from the military.

The Veteran first identified post-service audiological 
treatment in February 2005, nearly two decades after service.  
At that time, the private audiologist diagnosed the Veteran 
with bilateral sensorineural hearing loss noting the 
Veteran's historical exposure to loud noise both in service 
and occupationally.  The private audiologist further noted 
the Veteran's change in hearing occurred "over the last ten 
years" according to the Veteran, which still dates his 
hearing loss beginning a decade after service.  No specific 
opinion with regard to etiology was rendered at that time.

The Veteran was afforded a VA examination in October 2005 
where the examiner noted the Veteran's military noise 
exposure.  The examiner further noted the Veteran worked 
after service in a manufacturing plant for plastic cups and 
at a nursing home.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss finding the diagnosis 
not likely related to the Veteran's military service because 
the Veteran's hearing was well within normal limits on 
separation from the military.  The examiner further noted the 
Veteran's hearing was tested on three different occasions in 
the military and was normal at all times.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service treatment records.  Also compelling, no medical 
provider has ever linked the Veteran's hearing loss or 
tinnitus to any remote incident of service or otherwise 
conflicted with the VA examiner's findings. 

The Veteran testified during his hearing before the Board in 
August 2009 that he does not recall ever being tested for 
hearing loss in the military.  He does not believe he ever 
received an audiological test, a whisper test or any other 
hearing loss assessment.  In contrast, however, the service 
treatment records confirm the Veteran's hearing was tested 
various times during his military service and all were within 
normal limits as defined in the regulations.  Indeed, the 
Veteran's October 1965 separation examination reveals 
audiological results that are improved compared to 1963 
results on entrance. 

The Board has considered the Veteran's statements that he 
suffered with hearing loss since his return from Vietnam.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that, in general, lay evidence presented by a veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence unless proved otherwise.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, no medical findings indicate a diagnosis of 
bilateral hearing loss prior to 2005, nearly two decades 
after his military service.  No medical professional has 
attributed the Veteran's hearing loss to his military service 
even in light of the Veteran's complaints of hearing problems 
since service.  In short, there is no competent and probative 
evidence indicating the Veteran's current bilateral hearing 
loss is related to his in-service MOS or exposure to 
firearms.  Indeed, there is medical evidence to the contrary.  
For these reasons, service connection must be denied. 

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.


REMAND

The Veteran contends his tinnitus and right foot problems 
began in the military.  Specifically, he claims his tinnitus 
began shortly after his service in Vietnam where he was 
exposed to gun fire and other noise trauma for a period of 8 
months.  He further contends his right foot problems began in 
basic training in the military where he was issued boots of 
an incorrect, small size.  He did not feel he was able to 
complain at that time and went through his entire boot camp 
with small boots.  The Veteran testified that he first 
complained of bilateral foot pain later in his service at 
Fort Riley, Kansas, but his right foot was in more pain than 
the left.  He was not certain the complaints and treatment 
had ever been documented.

Service treatment records indicate the Veteran complained of 
right foot trauma, and the Veteran was ordered an x-ray to 
rule out a fracture. The x-ray report, which is undated, 
indicated no significant abnormalities found on x-ray. The 
Board further notes the Veteran complained of left ankle pain 
in November 1963.  The service treatment records are silent 
as to any complaints, treatment or diagnoses of tinnitus, but 
the Veteran's DD-214 confirms the Veteran served in Vietnam 
and was awarded an expert rifleman badge.  Accordingly, the 
Veteran's in-service noise exposure is conceded.

After service, the Veteran provided private treatment records 
for his right foot disabilities, to include a calcaneal spur 
and plantar fasciitis, as early as September 1985, two 
decades after service.  In contrast, however, the Veteran 
indicates he sought treatment for his right foot as early as 
7 years after service.  Specifically, the Veteran indicates 
he could not afford medical treatment until he obtained his 
first job after service, approximately 7 years after 
separation.  These earlier private treatment records, 
however, are not currently of record.  The RO should ask the 
Veteran to identify these 1970s treatment records and make 
efforts to obtain them.

As indicated above, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  With regard to service connection claims, the Court 
held in the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded VA examinations for his claims in 
September 2005 and October 2005.  The Board finds these 
examinations, with regard to the right foot and tinnitus 
claims, to be inadequate for the following reasons.

In September 2005 the Veteran was afforded a VA examination 
with respect to his right foot claim.  At that time, the 
nurse practitioner found the Veteran's current right foot 
disabilities, to include plantar fasciitis and a history of 
calcaneal spur, to not likely be related to his military 
service in part because, "The [V]eteran's report of foot 
pain during service is not found in the [service treatment 
records].  There is no documentation of any foot problems or 
deformity in the [service treatment records]."

A medical opinion based on an incorrect factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  In this case, the September 2005 VA examiner based 
the medical opinion on part of a finding that the Veteran 
never complained of foot pain during his military service.  
As indicated above, however, the service treatment records do 
confirm the Veteran complained of right foot trauma and left 
ankle pain.  Although x-rays at the time were negative, there 
clearly was documentation of in-service complaints of foot 
pain.  Accordingly, the September 2005 VA examination is 
inadequate because it is based on incorrect factual premises.  
Id.  A new VA examination is indicated.

In October 2005, similarly, the Veteran was afforded a VA 
audiological examination where, at that time, the Veteran 
denied suffering from "tinnitus."  Accordingly, no nexus 
opinion was provided specifically for tinnitus.  During his 
hearing before the Board in August 2009, the Veteran 
testified that at the time of the VA audiological 
examination, he did not understand what the term "tinnitus" 
meant.  If he had known the examiner was referring to his 
complaints of ringing in the ears, he would have answered 
differently.  Since that time, the Veteran has provided 
statements from friends and family who knew him at the time 
of separation from military indicating they recollect the 
Veteran's problems walking and hearing well.  In light of the 
Veteran's testimony that he did not understand the term 
"tinnitus" and the lay statements, a new VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from any 
private or VA doctor for treatment of his 
feet or hearing that have not already been 
obtained from October 1965 to September 
1985.  These medical records should then 
be requested, and the RO should specify 
that actual treatment records, as opposed 
to summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for VA audiological and orthopedic 
examinations for the claimed conditions of 
tinnitus and right foot calcaneal spur and 
plantar fasciitis to clarify the Veteran's 
diagnoses and likely etiology. The claims 
folder and a copy of this Remand must be 
made available to, and be reviewed by, the 
examiners prior to the examinations, and 
he or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiners should indicate whether the 
Veteran currently has tinnitus and/or a 
right foot disability, and, if so, whether 
any such disability is at least as likely 
as not related to his military service, 
specifically considering the in-service 
complaints of right foot trauma and left 
ankle pain as well in-service noise trauma, 
versus post-military occupational injuries 
and/or noise exposure.  The audiological 
examiner should presume in-service acoustic 
trauma.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding the 
Veteran's diagnoses and etiology, to 
include the September and October 2005 VA 
examinations, lay statements and the 
private treatment records.  

3. After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


